DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Status of Claims
Claims 1, 10, 18, and 20 are amended and claim 17 is canceled due to Applicant's amendment dated 07/01/2022.  Claims 1-3, 5, 10-14, 16, and 18-20 are pending.

 Response to Amendment
The rejection of claims 1-2, 5, 11-14, 16, and 19 under 35 U.S.C. 103 as being unpatentable over Grigg et al. US 2018/0212180 A1 (“Grigg”) in view of Radu et al. US 2017/0200893 A1 (“Radu”) as set forth in paragraphs 48-57 of the previous Office Action is overcome due to the Applicant’s amendment dated 07/01/2022. The rejection is withdrawn.  
The rejection of claims 5, 16, and 18 under 35 U.S.C. 103 as being unpatentable over Grigg in view of Radu as set forth in paragraphs 58-66 of the previous Office Action is not overcome due to the Applicant’s amendment dated 07/01/2022. However, the rejection is withdrawn due to reconsideration of the original grounds of rejection.  
The rejection of claims 1-2, 5, 10-14, and 19-20 under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. US 2011/0017988 A1 (“Yasukawa”) in view of Radu as set forth in the previous Office Action is not overcome due to the Applicant’s amendment dated 07/01/2022. The rejection is revised for clarity.  
The rejection of claims 1-3, 5, 11, 16, and 18-19 under 35 U.S.C. 103 as being unpatentable over Kim et al. KR 20170094708 A—English translation obtained by Global Dossier, hereinafter “Kim”—in view of Ludemann et al. US 2014/0138661 (“Ludemann”) and Radu as set forth in the previous Office Action is not overcome due to the Applicant’s amendment dated 07/01/2022. However, the rejection is withdrawn due to reconsideration of the original grounds of rejection.  
The rejection of claim 17 as set forth in the previous Office Action is moot because claim 17 is cancelled due to the Applicant's amendment dated 07/01/2022.
Response to Arguments
Insofar as the arguments apply to the grounds of rejection below, Applicant’s arguments on pages 35-45 of the reply dated 07/01/2022 with respect to the rejection of claims 1-3, 5, 10-14, 16, and 18-20 under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues on pgs. 37-38 that Radu discloses that any position throughout the compound may have a deuterium substitution and does not discloses any specific compounds with a deuterated polymerizable group. Applicant argues this differentiates from the instant compounds. Additionally, given the broad disclosure of possible positions of the deuterium substitution in Radu and the lack of exemplified compounds containing a deuterated polymerizable group, Applicant argues that those skilled in the art would not specifically substitute deuterium only on the polymerizable group in view of Radu.
Examiner's response –While Radu may teach that any position of an arylamine compound may be deuterated, Radu specifically teaches examples of deuteration on an arylamine compound includes deuterated crosslinking groups (¶ [0011]). Crosslinkable groups include vinyl (¶ [0064]). Accordingly, one of ordinary skill in the art would expect a compound comprising deuterated vinyl groups to obtain the benefits of deuteration, as taught by Radu.
While the compounds of the prior art fail to include deuterated crosslinkable groups, as described in greater detail in the rejection below, the compounds of the prior art do contain vinyl crosslinkable groups. 
Therefore, given the teachings of Radu, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the compounds of the prior art.  The motivation for doing so would have been to make the compounds be less susceptible to degradation by holes, electrons, excitons, inhibit degradation of the compound during device operation, improve the device lifetime, and provide greater processing tolerance of the compounds, as taught by Radu in ¶ [0098].
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the vinyl crosslinkable groups of the compounds of the prior art, because it would have been choosing a specific group of the compounds to deuterate, which would have been a choice from a finite number of identified, predictable solutions of a deuterated compound useful as the compounds of the prior art in view of Radu and possessing the benefits taught by Radu.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising deuterated groups having the benefits taught by Radu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Applicant's argument –Applicant argues on pg. 38 that the claimed compounds can undergo polymerization and cross-linking reaction to form a network-like non-conjugated polymer during preparation of the device to obtain the benefits of improved performance and device lifetime. Alternatively, Applicant argues that the mechanism of Radu is completely different from the specific introduction of deuterium on the polymerizable groups as claimed in the present application. Thus, Applicant argues that Radu only generally teaches the advantages of deuterated material and fails to teach the specific advantages of deuterated polymerizable groups as taught by the present application.
Examiner's response –It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144 IV. 
While Radu does not specifically teach deuteration of only polymerizable groups, Radu does teach deuterated materials can be less susceptible to degradation, obtain improved device lifetime, and have greater processing tolerance (¶ [0098]). Therefore, given the teachings of Radu, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the compounds of the prior art to obtain compounds less susceptible to degradation with greater processing tolerance and to improve the device lifetime.
To obtain the benefits of deuteration above, one of ordinary skill would have to select specific groups on the compounds of the prior art to deuterate. As Radu specifically crosslinkable groups may be deuterated (¶ [0011]), and the compounds of the prior art comprise vinyl crosslinkable groups, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the vinyl crosslinkable groups of the compounds of the prior art, because it would have been choosing a specific group of the compounds to deuterate, which would have been a choice from a finite number of identified, predictable solutions of a deuterated compound useful as the compounds of the prior art in view of Radu and possessing the benefits taught by Radu.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising deuterated groups having the benefits taught by Radu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Applicant's argument –Applicant argues on pgs. 39-40 that in the present application, the deuterium content in the whole compound is very low (about 2%-8.6%) whereas Radu explicitly states that the compound of formula I of Radu has deuterium content of at least 10% (¶ [0098]). Therefore, one of ordinary skill would not be motivated to obtain the claimed compounds having only deuterated polymerizable groups with low deuterium content (<10%).
Examiner's response –Radu teaches in some embodiments, the compound of Formula I is at least 10% deuterated (¶ [0095]). However, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See MPEP 2123. Non-preferred embodiments include compounds of Formula I that are deuterated less than 10%.
However, even if Radu teaches compounds of Formula I are at least 10% deuterated, the reference is relied upon to generally teach the benefits of deuterated materials as taught in ¶ [0098]. Radu teaches deuterated materials in general have benefits, wherein the term “deuterated” is intended to mean that at least one H has been replaced by deuterium (¶ [0097]-[0098]). Accordingly, one of ordinary skill would expect a compound to obtain benefits of deuterated even if only one H is replaced by deuterium, according to the teachings of Radu.
Applicant's argument –Applicant argues on pgs. 40-41 that the compounds of Radu require at least one phenyl group between the spiro bis-indane group and the amino group (see Formula I of Radu) to obtain the benefits of increased triplet energy and deeper HOMO level. Applicant argues that the advantages of the deuterated material as described in paragraph [0098] also correspond to the specific compound of Formula I. Therefore, one of ordinary skill would not design compounds without the specific structure required by Radu (spiro bis-indane group) in view of the advantages disclosed in Radu for the specific structure. Additionally, Applicant argues that as the claimed compounds do not include the necessary spiro bis-indane skeleton of Radu, a person skilled in the art would not obtain the claimed compound from the prior art, as it clearly deviates from the overall teaching of Radu.
Examiner's response –Radu does not say the benefits of deuterated materials taught in ¶ [0098] are limited to only the compounds of Formula I of Radu. Rather, the benefits of deuterated materials taught in ¶ [0098] apply generally, and thus would apply to deuterated analogs of the compounds of the prior art. Accordingly, one of ordinary skill would not expect a compound to require the specific structure of Formula I in order to obtain the benefits of deuteration.
Applicant's argument –Applicant argues on pg. 42 that Yasukawa does not disclose compounds containing deuterated polymerizable groups nor give any reasoning or motivation to specifically substitute deuterium on polymerizable groups. Therefore, it would be non-obvious to those skilled in the art to introduce deuterium onto polymerizable groups of compounds of Yasukawa in view of Radu.
Examiner's response – As discussed above, to obtain the benefits of deuteration taught by Radu, one of ordinary skill would have to select specific groups on the compounds of the prior art to deuterate. As Radu specifically crosslinkable groups may be deuterated (¶ [0011]), and the compounds of the prior art comprise vinyl crosslinkable groups, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the vinyl crosslinkable groups of the compounds of the prior art, because it would have been choosing a specific group of the compounds to deuterate, which would have been a choice from a finite number of identified, predictable solutions of a deuterated compound useful as the compounds of the prior art in view of Radu and possessing the benefits taught by Radu.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising deuterated groups having the benefits taught by Radu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Applicant's argument –Applicant argues on pgs. 42-43 that claim 20 requires an electron transport layer between an anode and cathode wherein the electron transport layer comprises an electron transport compound having a claimed structure. Therefore, Applicant argues that as Yasukawa and Radu disclose hole transport compounds but do not disclose or teach electron transport compounds, claim 20 is non-obvious over the prior art.
Examiner's response –Claim 20 requires a charge transporting layer comprising an electron transporting compound, and does not specifically require the charge transporting layer be an electron transporting layer As Yasukawa and Radu disclose hole transport compounds, the layer comprising the hole transport compound of Yasukawa in view of Radu meets the limitation of a charge transport layer. Additionally, as described below and in the previous Office Action, the compound of Yasukawa in view of Radu meets the structure of the claimed compound 1. As the claimed compound 1 is defined in claim 20 as an electron transporting compound, and the compound of Yasukawa in view of Radu meets the structure of the claimed compound 1, the compound of Yasukawa in view of Radu is an electron transporting compound. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 11-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheible US 2019/0225581 A1 (“Scheible”) in view of Radu et al. US 2017/0200893 A1 (“Radu”).
Regarding claims 1-2, 5, 11, 16, and 19, Scheible teaches an organic electroluminescent device preferably comprising the following structure: anode/optional layer comprising a conductive polymer/one or more crosslinked layers, obtainable by crosslinking the compound of the formula (1)/emission layer/cathode, wherein the crosslinked layers are preferably a hole-transport or hole-injection layer (¶ [0124]-[0125]). Formula (1) has the structure below (¶ [0012]):

    PNG
    media_image1.png
    169
    395
    media_image1.png
    Greyscale

Scheible teaches OLEDs comprising such crosslinkable compounds have advantageous properties with respect to efficiency, lifetime, and voltage (¶ [0009]-[0011]). Specific examples of formula (1) include compound 13 (pg. 24):

    PNG
    media_image2.png
    265
    231
    media_image2.png
    Greyscale

Scheible fails to teach wherein the crosslinkable groups 
    PNG
    media_image3.png
    64
    84
    media_image3.png
    Greyscale
(vinyl) are partially or fully deuterated.
Radu teaches hole transporting compounds relating to electronic devices, wherein the hole transporting compounds are triarylamine derivatives that may contain deuterated groups, wherein deuterated means at least one H has been replaced by deuterium (see Formula I, ¶ [0002], [0008], [0011]-[0013], and [0097]). Radu teaches deuterated materials can be less susceptible to degradation by holes, electrons, excitons, or a combination thereof, and can lead to improved device lifetime (¶ [0098]). Radu additionally teaches deuterated compounds may result in greater processing tolerance for both the preparation and purification of the materials and in the formation of electronic devices using the materials (¶ [0098]). 
Radu teaches specific examples of deuterated groups including deuterated crosslinkable groups, wherein crosslinkable groups include vinyl (¶ [0011] and [0064]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate compound 13 of Scheible, based on the teaching of Radu.  The motivation for doing so would have been to make the compounds be less susceptible to degradation, improve the device lifetime, and provide greater processing tolerance of the compounds, as taught by Radu.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the vinyl crosslinkable groups of compound 13, wherein all three hydrogens of the vinyl group are replaced by deuterium, because it would have been choosing a specific group of the compounds to deuterate and choosing the number of hydrogens to replace, which would have been a choice from a finite number of identified, predictable solutions of a deuterated compound useful as the crosslinkable compound in the crosslinked layer of the OLED of Scheible in view of Radu and possessing the benefits taught by Radu.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising deuterated groups having the benefits taught by Radu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound 13 of Scheible in view of Radu has the following structure:

    PNG
    media_image4.png
    516
    432
    media_image4.png
    Greyscale

Per claims 1, 5, and 16, the modified compound 13 reads on the claimed Formula 1 wherein:
X is a polymerizable group and Y and Z are not required to be present;
x is 2 and y and z are each 0;
L1 is an unsubstituted arylene group having 6 carbon atoms, and L2 and L3 are not required to be present;
Ar1 is an unsubstituted aryl group having 13 ring carbon atoms, Ar2 and Ar3 are each a substituted aryl group having 6 ring carbon atoms, and wherein Ar2 and Ar3 are each substituted with an aryl group; 
The polymerizable group X is a fully deuterated vinyl;
Per claim 19, Scheible teaches the crosslinkable compound is crosslinked after the application of a layer comprising the crosslinkable compounds of formula (1) (¶ [0110]). The application of the layer comprising the compounds of formula (1) occurs during the fabrication of the OLED (¶ [0171]). Accordingly, the crosslinkable compounds of formula (1) undergo cross-linking (polymerization) during the fabrication of the OLED (¶ [0027]).
Regarding claim 3, Scheible in view of Radu teach the OLED comprising the crosslinkable compound as described above with respect to claim 11.
While Scheible fails to specifically teach the modified compound 13 may be used in an electron-transport layer, Scheible does teach a compound of formula (1) may be present in an electron-transport layer (abstract and ¶ [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound 13 in an electron-transport layer, because it would have been choosing from a list of uses for the compound, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron-transport layer of the OLED of Scheible in view of Radu and possessing the benefits taught by Scheible and Radu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds of formula (1) having the benefits taught by Scheible in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claims 12-14, Scheible in view of Radu teach the OLED comprising the crosslinkable compound as described above with respect to claim 11.
While Scheible teaches a solution or a formulation comprising at least one compound of the formula (1), wherein the solution may be used to produce thin layers by printing processes (for example ink-jet printing) (¶ [01110]-[0112]), Scheible fails to specifically teach the crosslinked layer comprising the modified compound 13 is formed from ink-jet printing.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the crosslinked layer by ink-jet printing a solution or formulation comprising the modified compound 13, because it would have been choosing a specific method of producing the crosslinked layer, which would have been a choice from a finite number of identified, predictable solutions of a method of formation useful for the crosslinked layer of the OLED of Scheible in view of Radu and possessing the benefits taught by Scheible and Radu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the crosslinkable layer having the benefits taught by Scheible in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the modified compound 13 may be used in hole- and/or electron- transport layers and thus transports charges (abstract and ¶ [0120]), the solution or formulation comprising the modified compound 13 is a charge transporting solution. Thus, the limitation of claim 14 is met.
Regarding claim 18, Scheible in view of Radu teach the OLED comprising the crosslinkable compound as described above with respect to claim 11.
Scheible fails to teach wherein the nitrogen attaches to the fluorene group at the 7-position instead of the 6-position. However, as seen in formula (1) of Scheible above, the nitrogen-fluorene attachment is variable and thus may be bonded in either position.
Therefore, given the general formula and teachings of Scheible, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound 13 wherein the fluorene is bonded to the nitrogen at the 7-position.  One of ordinary skill in the pertinent art would have been motivated to produce the positional isomers of the compound represented by formula (1) in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful as crosslinkable compound in the crosslinked layer of the OLED of Scheible and possess the properties taught by Scheible.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The modified compound 13 has the following structure below, which reads on the claimed compound 77.

    PNG
    media_image5.png
    460
    440
    media_image5.png
    Greyscale


Claims 1-3, 5, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. US 2011/0017988 A1 (“Yasukawa”) in view of Radu et al. US 2017/0200893 A1 (“Radu”).
Regarding claims 1-3, 5, 10-11, and 19-20, Yasukawa teaches an organic EL device element having high external quantum efficiency and long lifetime comprising at least one hole transport layer interposed between an anode and a cathode, and characterized in that at least one hole-transport layer contains two or more polymerizable compounds represented by general Formula (1) or two or more polymer compounds having a structural unit derived from a compound (abstract). Yasukawa teaches examples of the hole-transport layer in Table 1 (pg. 52), including 1-35 that includes compounds HT-048 and HT-007 as the hole-transporting compounds, which are compounds represented by general Formula (1) (pg. 52). Compounds HT-048 and HT-007 are shown below, respectively (pg. 12 and 6).

    PNG
    media_image6.png
    180
    334
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    166
    325
    media_image7.png
    Greyscale

Yasukawa fails to teach wherein the polymerizable (vinyl) groups of HT-048 and HT-007 are partially or fully deuterated. 
Radu teaches hole transporting compounds relating to electronic devices, wherein the hole transporting compounds are triarylamine derivatives that may contain deuterated groups, wherein deuterated means at least one H has been replaced by deuterium (see Formula I, ¶ [0002], [0008], [0011]-[0013], and [0097]). Radu teaches deuterated materials can be less susceptible to degradation by holes, electrons, excitons, or a combination thereof, and can lead to improved device lifetime (¶ [0098]). Radu additionally teaches deuterated compounds may result in greater processing tolerance for both the preparation and purification of the materials and in the formation of electronic devices using the materials (¶ [0098]). 
Radu teaches specific examples of deuterated groups including deuterated crosslinkable groups, wherein crosslinkable groups include vinyl (¶ [0011] and [0064]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate compounds HT-048 and HT-007, based on the teaching of Radu.  The motivation for doing so would have been to make the compounds be less susceptible to degradation, improve the device lifetime, and provide greater processing tolerance of the compounds, as taught by Radu.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the vinyl crosslinkable groups of HT-0048 and HT-007, wherein all three hydrogens of each vinyl group are replaced by deuterium, because it would have been choosing a specific group of the compounds to deuterate and choosing the number of hydrogens to replace, which would have been a choice from a finite number of identified, predictable solutions of a deuterated compound useful as the polymerizable compounds in the hole-transport layer of the organic EL device element of Yasukawa in view of Radu and possessing the benefits taught by Radu.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising deuterated groups having the benefits taught by Radu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 1 and 5, the modified HT-048 has the structure below:

    PNG
    media_image8.png
    420
    662
    media_image8.png
    Greyscale

The modified HT-048 reads on the claimed formula I wherein:
X and Y are independently selected from polymerizable groups and Z is not required to be present;
x and y are 1 and z is 0;
L1 is a single bond, L2 is an unsubstituted amino group having 10 carbon atoms, and L3 is not required to be present;
Ar1 is an unsubstituted aryl group having 6 ring carbon atoms, Ar2 is an aryl group having 12 carbon atoms, and Ar3 is an unsubstituted aryl group having 10 ring carbon atoms; and
the polymerizable group X is a fully deuterated vinyl and the polymerizable group Y is a partially deuterated styryl;
Per claims 1 and 5, the modified HT-007 has the structure below:

    PNG
    media_image9.png
    415
    544
    media_image9.png
    Greyscale

The modified HT-007 reads on the claimed formula I wherein:
X and Y are independently selected from polymerizable groups and Z is not required to be present;
x and y are 1 and z is 0;
L1 is a single bond, L2 is an unsubstituted amino group having 10 carbon atoms, and L3 is not required to be present;
Ar1 and Ar2 are each an unsubstituted aryl group having 6 ring carbon atoms, and Ar3 is an unsubstituted aryl group having 10 ring carbon atoms; and
the polymerizable group X is a fully deuterated vinyl and the polymerizable group Y is a partially deuterated styryl;
Per claims 10 and 20, the modified HT-048 reads on the claimed compound 1.
Per claim 19, Yasukawa teaches the compound represented by general Formula (I) are polymerizable (abstract) and in the manufacture of the organic EL device element, the hole transport layer is obtained by photo polymerization/cross linking (¶ [0282]).
Per claims 3 and 20, Yasukawa in view of Radu appears silent with respect to the property of electron transport. The instant specification recites that the claimed charge transporting compound is an electron transporting compound, wherein the charge transporting compound has a structure of formula I, and wherein Compound 1 is an example of formula I (instant ¶ [0054], [0060], and [0069]). Additionally, the claimed compound 1 is defined in claim 20 as an electron transporting compound. Since Yasukawa in view of Radu teaches the modified HT-048, the same structure as disclosed by the Applicant, the property of being an electron transport compound is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claims 12-14, Yasukawa in view of Radu teach the organic EL device element comprising the polymerizable compounds as described above with respect to claim 1. 
 While Yasukawa teaches the hole transport layer can be prepared can be prepared by forming a film according to a method known in the art such as an inkjet method (¶ [0087]), Yasukawa fails to specifically teach the hole transport layer comprising the modified HT-048 and modified HT-007 is formed by inkjet.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the hole transport layer as described above by inkjet method, because it would have been choosing a specific method of formation, which would have been a choice from a finite number of identified, predictable solutions of a method of formation useful for the hole transport layer of the organic EL device element of Yasukawa in view of Radu and possessing the benefits taught by Yasukawa and Radu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a hole transport layer having the benefits taught by Yasukawa in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As recited in the instant specification (see ¶ [0008]), an inkjet method is a type of solution process. Furthermore, as the instant specification states (see ¶ [0008]), if a hole transport layer can be fabricated by solution process, the hole transport compound can be dissolved or dispersed in a solvent. Therefore, a formulation of the hole transport solution comprising the hole transport compounds takes place.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786